Bullard, J.,

delivered the opinion of the court.
The plaintiff in this case, as heiress of her father and brother, asserts title to a tract of land in possession of the defendant. It is shown that the father of the plaintiff, previously to his marriage with her mother, was owner of the land in controversy; that he died, leaving two children, to wit, the plaintiff and a son, who afterwards died without descendants, and that the plaintiff and ,her mother inherited from him, the former for three-fourths, and the latter for one. She, therefore, shows title in herself to one-half, and three-fourths of the other half of the tract of land.
The defendant claims through the widow, in virtue of a probate sale; and the sole question is, whether that sale divested the title of the plaintiff and her brother, who were minors at the time. Various nullities are alleged, both in relation to the steps which preceded the judgment of the Court of Probates ordering the sale, and in' relation to the *296capacity of the widow, who was, at the same time, tutrix of her minor children, to purchase. We think it unnecessary to go beyond the sale, which was clearly null, because the property did not bring its appraised value. The land was estimated at fifteen hundred dollars, and was purchased at five hundred dollars. Admitting that the judgment ordering the sale was correct, or that it cannot now be questioned, yet it is obvious that the judgment did not authorize the sale for a less price than the appraised value. The wrong was committed in executing the judgment, and not in the judgment itself. The doctrine in the case of Lalanne’s Heirs vs. Moreau, (13 Louisiana Reports, 43,) that the decision of the Court of Probates ordering the sale is to be taken as conclusive, and cannot be impeached collaterally, does not, therefore, apply to the case now before us.
The property of a succession, which descends to, and is inherited by the minor ■ children, cannot be adjudicated to the surviving widow and mother, for less than its appraised value,
We find no difficulty in concurring with the District Court upon the question of title; but the defendant complains of the judgment rendered in his favor against his warrantor, and contends that he was entitled to recover a larger sum, having proved the property to be worth, at the time of the trial, two thousand dollars. It is true, some of the witnesses state, that the whole of the tract of land, in its improved state, is worth two thousand dollars, but the defendant recovered by the same judgment from the plaintiff the full value of the improvements. The evidence on this subject is not so positive as to authorize us to disturb the judgment rendered below, believing that substantial justice has been done between all the parties.
It is, therefore, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.